Citation Nr: 0913460	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hand 
disorder.

4.  Entitlement to service connection for a bilateral hand 
disorder.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for a bilateral elbow 
disorder.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to service connection for a groin disorder.

9.  Entitlement to service connection for a low back 
disorder.

10.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1996.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of bilateral hearing loss.

2.  The medical evidence of record does not show a current 
diagnosis of tinnitus.

3.  The medical evidence of record does not show a current 
diagnosis of a left hand disorder.

4.  The medical evidence of record does not show a current 
diagnosis of a bilateral hand disorder.

5.  The medical evidence of record does not show a current 
diagnosis of a bilateral shoulder disorder.

6.  The medical evidence of record does not show a current 
diagnosis of a bilateral elbow disorder.

7.  The medical evidence of record does not show a current 
diagnosis of post-traumatic stress disorder (PTSD).

8.  The medical evidence of record does not show a current 
diagnosis of a groin disorder that is related to military 
service.

9.  The medical evidence of record does not show a current 
diagnosis of a low back disorder that is related to military 
service.

10.  The medical evidence of record does not show a current 
diagnosis of erectile dysfunction that is related to military 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A left hand disorder, to include loss of strength, was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


4.  A bilateral hand disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  A bilateral shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  A bilateral elbow disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).

8.  A groin disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

9.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

10.  Erectile dysfunction was not incurred in, or aggravated 
by, active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, letters dated in November 2003 and February 
2005 satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in January 2008.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, 
service personnel records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations have not been accorded the Veteran with respect 
to any claim decided herein, because there is either no 
evidence that the Veteran had any of these disabilities 
during service or there is no evidence that the Veteran has a 
current diagnosis of these disabilities.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Bilateral Hearing Loss, Tinnitus, Loss of Left Hand Strength, 
Bilateral Hand Disorder, Bilateral Shoulder Disorder, 
Bilateral Elbow Disorder, and PTSD.

The Veteran's service treatment records are negative for any 
diagnosis of bilateral hearing loss, tinnitus, and PTSD.  The 
Veteran's service treatment records include multiple 
complaints and diagnoses of hand, shoulder, and elbow 
disorders.

The post-service medical evidence of record does not show 
diagnoses of bilateral hearing loss, tinnitus, a left hand 
disorder to include loss of strength, a bilateral hand 
disorder, a bilateral shoulder disorder, a bilateral elbow 
disorder, or PTSD.  While the Veteran's service treatment 
records show complaints and diagnoses of hand, shoulder, and 
elbow disorders, the Veteran's April 1996 separation medical 
examination report did not note any of these disorders and 
there is no medical evidence of record that these disorders 
have existed since separation from military service.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Veteran's statements alone are not sufficient to provide 
current diagnoses of bilateral hearing loss, tinnitus, a left 
hand disorder to include loss of strength, a bilateral hand 
disorder, a bilateral shoulder disorder, a bilateral elbow 
disorder, and PTSD.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran's statements are not competent evidence of 
current diagnoses of bilateral hearing loss, tinnitus, a left 
hand disorder to include loss of strength, a bilateral hand 
disorder, a bilateral shoulder disorder, a bilateral elbow 
disorder, and PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record that 
shows that the Veteran has current diagnoses of bilateral 
hearing loss, tinnitus, a left hand disorder to include loss 
of strength, a bilateral hand disorder, a bilateral shoulder 
disorder, a bilateral elbow disorder, and PTSD.  As such, 
service connection for bilateral hearing loss, tinnitus, a 
left hand disorder to include loss of strength, a bilateral 
hand disorder, a bilateral shoulder disorder, a bilateral 
elbow disorder, and PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the Veteran has current 
diagnoses of bilateral hearing loss, tinnitus, a left hand 
disorder to include loss of strength, a bilateral hand 
disorder, a bilateral shoulder disorder, a bilateral elbow 
disorder, and PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Groin Disorder

The Veteran's service treatment records show that he 
complained of hematuria in September 1992.  The Veteran 
denied testicular pain and swelling, penile rash or lesions, 
and flank or abdomen pain.  On physical examination, there 
was no penile rash, ulcer, discharge, or laceration.  The 
Veteran's testicles were non-tender and there was no groin 
adenopathy.  The assessment was hematuria, etiology unknown.

After separation from military service, in a January 2000 
private medical report, the Veteran complained of a groin 
rash for the previous several months.  On physical 
examination, the Veteran had erythematous ring-like lesions 
in the groin, bilaterally.  The assessment was tinea cruris.

The medical evidence of record does not show a current 
diagnosis of a groin disorder that is related to military 
service.  While the Veteran reported blood in his urine 
during military service, no groin pain or rash was found on 
physical examination.  The only groin disorder noted after 
separation from military service is the January 2000 
diagnosis of a groin rash.  A finding of hematuria was not 
made in January 2000 and a groin rash was not found in 
September 1992.  Accordingly, the January 2000 private 
medical report does not show that the Veteran has a current 
diagnosis of a groin disorder that is related to the 
September 1992 hematuria.

The Veteran's statements alone are not sufficient to provide 
a current diagnosis of a groin disorder that is related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  In addition, the Veteran has described this 
disability simply as "groin pain."  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. Brown, 
13 Vet. App. 282 (1999).  Accordingly, the medical evidence 
of record does not show that the Veteran has a current 
diagnosis of a groin disorder for VA purposes which is 
related to military service.  As such, service connection for 
a groin disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show a current diagnosis of a groin disorder 
for VA purposes which is related to military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Low Back Disorder

The Veteran's service treatment records include numerous 
complaints, symptoms, and diagnoses of a low back disorder.

After separation from military service, a February 2003 
private medical report gave an assessment of left side 
lumbosacral strain.  The medical evidence of record shows 
that a low back disorder has been consistently diagnosed 
since February 2003.

A February 2005 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  After a review of 
the Veteran's medical history and a physical examination, the 
impressions were lumbar strain and lumbar degenerative disc 
disease with disc protrusions in the lower lumbar levels.  
With regard to the lumbar strain diagnosis, the examiner 
stated that

[i]n my medical opinion it is LESS likely 
than not that the Veteran's current 
lumbar spine pain and radiating pain into 
the buttocks is due to his lumbar sprains 
that occurred while on active duty 
military service in the military.  It IS 
more likely than not that the Veteran's 
ongoing low back pain is due to his 
degenerative disc disease and his current 
weight.

With regard to the degenerative disc disease diagnosis, the 
examiner stated that

[i]n my medical opinion, it is LESS 
likely than not that the Veteran's 
degenerative disc disease and disc 
protrusions in the lumbar spine are 
related to his actions in the military.  
The progression of this lumbar pain after 
he left the military, most notably in 
1998 and 2003, are due to the natural 
deterioration of his lumbar spine and the 
Veteran's weight is an important factor 
in the etiology of his current low back 
pain.  He has gained more than 100 pounds 
since 1998.

The medical evidence of record does not show a current 
diagnosis of a low back disorder that is related to military 
service.  While the Veteran's service treatment records show 
complaints and diagnoses of a low back disorder and there is 
a current diagnosis of a low back disorder, there is no 
medical evidence of record that relates his current low back 
disorder to military service.  

The Veteran's statements alone are not sufficient to provide 
a current diagnosis of a low back disorder that is related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Accordingly, the medical evidence of record 
does not show that the Veteran has a current diagnosis of a 
low back disorder which is related to military service.  As 
such, service connection for a low back disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show a current diagnosis of a low back 
disorder which is related to military service, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.

Erectile Dysfunction

The Veteran's service treatment records in September 1992, 
show that the veteran complained that he lost erection three 
times in the previous month.  The diagnoses included 
hematuria of an unknown etiology, and "bacterial 
urethritis/congestive prostatitis urethritis."  He was told 
that if his symptoms continued to return for a follow-up 
examination.  The remainder of the Veteran's service 
treatment records are negative for any complaints or findings 
of an erectile dysfunction.  A report of medical history in 
September 1995, indicated that the Veteran had a history of 
hematuria due to trauma of the penis.  The Veteran's service 
separation examination conducted in April 1996, reported the 
Veteran's genitourinary system was normal.   

In a VA examination conducted in February 2005, the veteran 
complained that he had erectile dysfunction 10 percent of the 
time.  A diagnosis of erectile dysfunction was not made.  

The medical evidence of record does not show a current 
diagnosis of an erectile dysfunction that is related to 
military service or to a service-connected disorder.  While 
the Veteran's service treatment records show a complaint in 
September 1992 of lost erections, there is no current medical 
diagnosis of erectile dysfunction.  

The Veteran's statements alone are sufficient to provide 
evidence of what he experiences.  In this case, the Veteran 
reported in February 2005, that he had erectile dysfunction 
10 percent of the time.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  However, there is no medical 
evidence that his currently complained of erectile 
dysfunction is due to the episode in 1992 while in service 
that was diagnosed as hematuria of an unknown etiology, and 
"bacterial urethritis/congestive prostatitis urethritis."  
Moreover, there is no evidence of record of complaints or 
findings of any erectile dysfunction from 1992 to 2005.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although the Veteran's statements alone 
are sufficient to provide evidence of what he experiences, 
they are not sufficient to establish a nexus between any 
current disorder and his military service or a 
service-connected disorder.  Accordingly, the medical 
evidence of record does not show that the Veteran has a 
current erectile dysfunction that is related to military 
service or a service-connected disorder.  As such, service 
connection for an erectile dysfunction is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show an erectile dysfunction that is related 
to military service or to a service-connected disorder, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left hand disorder, to include loss 
of strength, is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral elbow disorder is denied.

Service connection for PTSD is denied.

Service connection for a groin disorder is denied.

Service connection for a low back disorder is denied.

Service connection for an erectile dysfunction is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


